Citation Nr: 0213442	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-08 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

2.  Entitlement to service connection for generalized 
arthritis. 

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee with degenerative joint disease, 
evaluated as 10 percent disabling based upon limitation of 
motion.  

5.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee with degenerative joint disease, 
evaluated as 10 percent disabling based upon instability.

6.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee with degenerative joint disease, 
evaluated as 10 percent disabling based upon limitation of 
motion.  

7.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee with degenerative joint disease, 
evaluated as 10 percent disabling based upon instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had 20 years active service, including active 
service from August 1979 to February 1993.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 


FINDINGS OF FACT

1.  The veteran does not manifest arthritis of the 
lumbosacral spine. 

2.  The veteran does not manifest generalized arthritis.

3.  Hypertension results in diastolic pressure that 
predominantly is less than 110 and systolic pressure that is 
less than 200.  

4.  Chondromalacia patella of either knee with degenerative 
joint disease results in flexion to 45 degrees and extension 
to 0 degrees.

5.  Chondromalacia patella of either knee with degenerative 
joint disease results in no more than slight instability.  


CONCLUSIONS OF LAW

1.  Arthritis of the lumbosacral spine was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  

2.  Generalized arthritis was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7101 (2001).

4.  The criteria for an evaluation in excess of 10 percent, 
based on limitation of motion, for chondromalacia patella of 
the right knee with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5260 (2001).

5.  The criteria for an evaluation in excess of 10 percent, 
based on instability, for chondromalacia patella of the right 
knee with degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5257 (2001).

6.  The criteria for an evaluation in excess of 10 percent, 
based on limitation of motion, for chondromalacia patella of 
the left knee with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5260 (2001).

7.  The criteria for an evaluation in excess of 10 percent, 
based on instability, for chondromalacia patella of the left 
knee with degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Back Disorder and for Generalized 
Arthritis

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran claims entitlement to service connection for a 
lumbosacral spine disorder that, during a hearing in February 
2002, he characterized as arthritis of the lumbosacral spine.  
He also claims entitlement to generalized arthritis that, 
during that same hearing, he indicated consists of arthritis 
affecting his back.  Neither service medical records nor 
post-service treatment records reflect the presence of 
arthritis, other than arthritis of the knees for which 
service connection already is in effect, or for a diagnosed 
disorder of the lumbosacral spine.  

A claim for service connection requires, at a minimum, 
evidence of a current disability.  The veteran does not 
manifest arthritis of the lumbosacral spine or generalized 
arthritis.  Without medical evidence of a current disorder 
the veteran's claims are without merit.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

An April 2000 entry indicates that x-ray examination revealed 
the spine to be slightly scoliotic; no other abnormality was 
noted.  An October 2001 entry makes reference to unspecified 
back disorders, and entries dated April 2000 and November 
1999 reference osteoarthrosis.  None of these entries 
indicate that arthritis was present or that diagnosed 
disorder of the spine was present.  Furthermore, there is no 
medical evidence suggesting that the abnormalities identified 
in April 2000, an unspecified back disorder, or 
osteoarthrosis may be related to service.  Service connection 
for arthritis of the lumbosacral spine and for generalized 
arthritis is unwarranted.  

II.  Increased Rating

Hypertension

Hypertension is evaluated as 10 percent disabling under 
diagnostic code 7101, pertaining to hypertensive vascular 
disease.  Under that diagnostic code, a 10 percent rating 
will be assigned with diastolic pressure predominantly 100 or 
more or systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more on 
continuous medication.  A 20 percent disability rating may be 
warranted with diastolic pressure readings predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2000).

A VA examination in September 2000 revealed an initial blood 
pressure reading of 147/100.  Additional blood pressure 
reading that day revealed blood pressure to be 165/110 on the 
left arm, standing; 140/96 on the right arm, standing; and 
140/96 on the right arm, sitting.  The diagnosis was 
hypertension, uncontrolled on medication.  February 2001 
blood pressure readings included 152/134 and 103/99.  In June 
2001, blood pressure readings included 178/101, 152/99, 
141/86, and 141/86; hypertension at that time reportedly was 
well controlled on medication.  

The Board finds that hypertension results in diastolic 
pressure that predominantly is less than 110 and systolic 
pressure that is less than 200.  A higher evaluation for 
hypertension is unwarranted. 

Knees

In September 1993, the RO granted service connection for a 
post-operative left knee condition and for a post-operative 
right knee condition, evaluating each as 10 percent disabling 
under diagnostic code 5259, pertaining to removal of the 
semilunar cartilage.  In July 1995, the RO increased the 
evaluation assigned to a disorder of the left knee, then 
characterized as chondromalacia of the left patella with 
degenerative changes, evaluating the disability as 20 percent 
under diagnostic code 5257, pertaining to recurrent 
subluxation or lateral instability of the knee.  The RO left 
unchanged the evaluation assigned to the right knee, although 
the RO re-characterized the disorder as chondromalacia of the 
right knee.  The ratings assigned to those disabilities have 
since remained unchanged, until the RO re-evaluated the 
disabilities in the course of this appeal.  

The RO has assigned a 10 percent evaluation to both 
chondromalacia patella of the right knee with degenerative 
joint disease and chondromalacia patella of the left knee 
with degenerative joint disease, based on limitation of 
motion, under diagnostic code 5260.  The RO has assigned 
separate 10 percent evaluations to each knee based upon 
instability under diagnostic code 5258.  

Under diagnostic code 5003, degenerative arthritis, 
generally, is evaluated based upon limitation of motion under 
the appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Limitation of flexion of the knee 
warrants a 10 percent evaluation, where flexion is limited to 
45 degrees, 20 percent evaluation, where flexion is limited 
to 30 degrees, and a 30 percent evaluation, where flexion is 
limited to 15 degrees.  Limitation of extension warrants a 10 
percent evaluation, where extension is limited to 10 degrees, 
a 20 percent evaluation, where extension is limited to 15 
degrees, and a 30 percent evaluation, where extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

In addition, separate manifestations of a disability warrant 
separate evaluations.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also VAOGCPREC 23-97 and 9-98 (a separate rating 
for arthritis may be awarded when the veteran is rated under 
the provisions of Diagnostic Code 5257, if additional 
disability is present).  Recurrent subluxation, furthermore, 
warrants a 10 percent evaluation if slight, a 20 percent 
evaluation if moderate, and a 30 percent evaluation if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Although those provisions have no bearing in 
assessing the severity of a disability under Diagnostic Code 
5257, Johnson v. Brown, 9 Vet. App. 7, 11 (1996), they are 
relevant in determining whether there is loss of range of 
motion.  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

During a VA examination in September 2000, the veteran's 
complaints included pain, weaknesss, subluxation, 
instability, locking, and fatigue.  Examination revealed that 
the veteran wore no ambulatory devices and that his posture 
was normal, although his gait was abnormal secondary to knee 
pain and he experienced some limitation of function with 
standing and walking.  Range of motion of both knees 
consisted of flexion to 45 degrees and extension to 0 degrees 
with pain.  Drawer test and Mcmurray reportedly were not 
performed secondary to pain, and the examiner indicated that 
there was some instability and weakness secondary to pain.  
Diagnoses included degenerative joint disease of the right 
knee with residuals of instability, weakness, and pain with 
decreased range of motion.  Diagnoses also included cartilage 
removal of the right an left knee.  

During a hearing in February 2002, the veteran indicated that 
he experienced pain and difficulty with prolonged walking.  
The veteran also indicated that his knees locked and 
sometimes gave way, but that he did not wear a brace.  

The veteran's knee disabilities have been appropriately 
evaluated.  Chondromalacia patella of either knee with 
degenerative joint disease results in flexion to 45 degrees 
and extension to 0 degrees.  Furthermore, chondromalacia 
patella of either knee with degenerative joint disease 
results in no more than slight instability.  

Notwithstanding his complaints of pain, the veteran is able 
to walk without ambulatory assistance, and treatment records 
fail document extensive treatment for a knee disability.  
Although examination revealed some instability, the veteran 
does not require a brace.  

Therefore, the veteran's disabilities warrant no more than 
the separate 10 percent evaluations assigned, in the case of 
each knee, under diagnostic code 5260 and 5257.  Higher 
evaluations are not warranted.  

III.  VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case, as well as in a letter 
notifying the veteran of the enactment of the VCAA, of the 
type of evidence needed to substantiate his claims.  
Furthermore, VA has obtained all pertinent evidence 
identified by the appellant.  The appellant has not 
identified any evidence that could not be obtained, and, 
thus, there is no duty to notify the appellant of evidence 
that VA was unable to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The examinations 
afforded to date are adequate, and no further examinations 
are necessary to decide the claims. 

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

